Citation Nr: 1441096	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  05-13 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain, to include as secondary to the service-connected knee disabilities.

2.  Entitlement to service connection for right hip strain, to include as secondary to the service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 1978, with subsequent service in the Air Force Reserves.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and February 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In July 2008, the Veteran presented testimony before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing is of record. 

The Board previously remanded this matter in February 2009, July 2010, March 2012, and May 2013.

In March 2014, the Board requested an opinion from the Veteran's Health Administration (VHA) regarding medical questions presented in this case. 
An April 2014 VHA opinion was received by the Board, and a copy of that opinion was provided to the Veteran and his representative.


FINDING OF FACT

The Veteran's currently diagnosed lumbosacral spine strain and right hip strain are aggravated (permanently worsened) by the service-connected knee disabilities.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbosacral strain, to include as secondary to the service-connected knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

2.  The criteria for service connection for right hip sprain, to include as secondary to the service-connected knee disabilities, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claims of service connection for a lumbosacral and right hip strain have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome of this decision (grant of service connection), no conceivable prejudice to the Veteran could result from this decision.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of a lumbosacral strain and right hip strain are not "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186   (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran essentially contends that his back and right hip disorders are either caused or aggravated by his service-connected knee disabilities.  The Veteran is currently service-connected for a total knee replacement of the left knee and degenerative joint disease of the right knee.

Upon review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the competent and probative evidence weighs in favor of the Veteran's claims for service connection.

Initially, the Board finds that the Veteran has been diagnosed with a right hip strain (See October 2009 VA examination), and a lumbosacral strain (See April 2013 VA examination report).  

The Veteran has been afforded numerous medical examinations and the Board has attempted to obtain various medical opinions to assist in determining the etiology of the Veteran's back and right hip disorders.  For example, a November 2004 letter from a Dr. Kilbride stated that "[t]he...back and hips are probably the result of his left knee injury, secondary to the disability caused by that original injury in 1973."  The Board finds this opinion to be speculative in nature and therefore insufficient to establish a medical nexus.

In a VA examination report, dated October 2009, the examiner diagnosed right hip strain and opined that it was not due to service or to the service-connected bilateral knee disorders; however, the examiner did not offer a rationale for his conclusions.

In December 2011, a VA physician offered an opinion regarding the right hip.  Specifically, the examiner opined that it was less likely than not that the Veteran's right hip strain was due to service or the Veteran's service-connected knee disabilities.  The opinion did not address the Veteran's spine disorder.  Further, the December 2011 opinion was cursory, and failed to provide a complete rationale.

Another VA examination was conducted in April 2012 by an orthopedist.  Unfortunately, the VA examiner did not comment upon Dr. Kilbride's statement and offered only an unsubstantiated opinion that there was no evidence of abnormality of the right hip during periods of active duty and no evidence that the condition of the left knee caused abnormality in the right hip and back.

A subsequent VA examination was obtained in April 2013.  The VA examiner's opinion addressed the issue of whether the claimed back and right hip disabilities were proximately due to the Veteran's service-connected knee disabilities; however, the examiner did not provide an opinion as to whether the back and/or right hip disabilities were permanently aggravated by the service-connected knee disabilities.  In a following August 2013 opinion, the same examiner again failed to provide an opinion as to whether the currently diagnosed back and right hip disorders were aggravated by the Veteran's knee disabilities.

Based on the inadequacies of the private and VA medical opinions described above, the Board requested a VHA opinion regarding the medical questions presented in this case.  Specifically, the Board asked that an orthopedic specialist review the claims file (to include VA examination reports, VA medical opinions, statements from Dr. Kilbride, and statements from the Veteran), and render an opinion as to whether the currently diagnosed lumbosacral spine strain and/or right hip strain were caused or aggravated by the service-connected knee disabilities. The Board explained that the term "aggravated" referred to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.

A VHA medical opinion was obtained in April 2014.  The examiner reviewed the claims file and noted that he reviewed the abovementioned evidence, to include the Veteran's assertions.  The examiner then opined that the currently diagnosed lumbosacral spine strain and right hip strain disorders were "at least as likely as not" aggravated by the service-connected knee disabilities.  In support of this opinion, the examiner stated that bilateral knee pain could change the overall lower body kinetic chain, causing alterations in gait and trunk and hip alignment.  In turn, these alterations could cause a patient pain in the hip and low back region.  Using, the definition of "aggravated," as requested by the Board, the examiner noted that the alteration in the kinetic chain was likely to cause symptoms of aggravation for the Veteran.  

Further, the April 2014 examiner noted that the Veteran had consistently complained of hip and low back pain during several interval visits over several years.  These complaints did not seem to improve over time despite conservative treatment and had remained consistent for approximately a decade, even despite the total left knee replacement.  Accordingly, the examiner noted that it was reasonable to assume that the pain could be considered "permanent worsening" and not a temporary aggravation.  The examiner also noted that the lack of specific degenerative findings of the hip or lumbar spine on x-ray reports further supported the aggravation connection.  In this regard, had a primary cause of pain such as arthritis, trauma, or congenital deformity been found, the examiner stated that he would expect this to be the cause of the Veteran's pain.  In the absence of a definitive pathology, and in the face of a "strain" as the diagnosis, the idea of exacerbation of the contested area by the knees seemed more likely to be due to the expected alterations in the kinetic chain.   

Moreover, the April 2014 examiner noted that attempting to define the degree of aggravation was difficult and based only on conjecture.  The examiner explained that differences in body alignment and gait secondary to knee difficulties could certainly exacerbate underlying hip and back pain.  Normally, this caused intermittent pain that could be better some days or worse on others, though in the Veteran's case, the resultant pain had been chronic for years and was not improving with conservative treatment.  

As the VHA specialist reviewed the claims file, to include past VA and private examination reports, and offered detailed opinions on the etiology of the Veteran's spine and right hip disorders, the Board finds that the April 2014 VHA opinion to be of great probative value.  See Prejean at 448 (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

Accordingly, the Board finds that the preponderance of the competent and probative evidence of record, which includes the April 2014 VHA medical opinion, weighs in favor or the Veteran's claims.  As such, the Board finds that service connection for a the lumbosacral strain and right hip strain disorders, to include as secondary to the service-connected knee disabilities, is warranted.


ORDER

Service connection for a lumbosacral strain, to include as secondary to the service-connected knee disabilities, is granted.

Service connection for a right hip strain, to include as secondary to the service-connected knee disabilities, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


